— Judgment and order affirmed, without costs of this appeal to either party. All concur, except Dowling, J., who dissents and votes for reversal and for granting a new trial on the ground that the verdict is against the weight of the evidence, that the court erred in excluding proof as to the availability and necessity of respirators, and that the jury failed to give reasonable consideration to the evidence. (The judgment is for defendant for no cause of action in an action for damages for injuries alleged to have been sustained by plaintiff by reason of his having contracted silicosis. The order denies a motion for a.new trial.) Present — Taylor, P. J., Dowling, MeCum, Larkin and Love, JJ.